Citation Nr: 0816016	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the veteran, sitting at the RO, testified 
during a hearing, via video conference, conducted with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A copy of the hearing transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that his low back disability is worse 
than evaluated.  At his personal hearing he testified that he 
has low back pain, tightness and frequent muscle spasm.  He 
also reported tingling and numbness in his left lower 
extremity.  

The medical evidence in this case is in significant conflict 
necessitating another VA examination.  The Board notes that 
the RO did make an effort to straighten out the conflicting 
medical evidence by sending the veteran for a VA examination 
in October 2007; unfortunately, all of the findings necessary 
to adequately address the veteran's disability were not made 
at that examination.  

The relevant medical evidence in this case is primarily 
comprised of VA treatment reports, VA examination reports, 
private medical reports, and chiropractic reports.  These 
records are in conflict.  A VA radiologist reported that 
January 2003 lumbosacral spine X-rays showed very mild 
degenerative joint space narrowing, L5-S1, otherwise 
negative; however, subsequent lumbosacral spine X-rays have 
been interpreted by radiologists as normal.  The veteran's 
chiropractor reported that X-rays show degenerative disc 
disease and a note on the private medical report from April 
2006 also indicates that the veteran has degenerative disc 
disease.  In October 2007, a VA examiner noted varying 
interpretations of X-rays.  The veteran has been given 
diagnoses of degenerative disc disease, degenerative joint 
disease, lumbosacral strain, lumbago (reported at April 2006 
private examination as "724.2"), and degeneration of lumbar 
or lumbosacral intervertebral disc (reported at April 2006 
private examination as "722.52").    

Other conflicting findings include ranges of motion, whether 
the veteran has an abnormal spinal contour, and whether the 
veteran has significant neurological deficit attributable to 
his low back disability.  For example, according to VA 
examination reports the veteran has forward flexion of his 
lumbar spine to 90 degrees easily with complaints of minimal 
discomfort but no significant difficulty.  An April 2006 
private medical report shows forward flexion to 25 degrees, 
and reports from the veteran's chiropractor show forward 
flexion to 5 degrees (September 2006) and 30 degrees (August 
2007).  

The veteran's chiropractor has noted a positive Braggard's 
Test, which could indicate nerve impingement and sciatica.  
In April 2006, the diagnoses given by the veteran's private 
physician included "724.3", which the Board associates as 
representing sciatica.  However, other medical records seem 
to indicate no significant neurological deficit attributable 
to the veteran's low back disability.  For example, at the 
veteran's October 2007 VA examination it was reported that 
motor and sensory examinations of the lower extremities were 
grossly normal, equal, and symmetrical.  Knee jerks were 1+ 
with augmentation and symmetrical.  Ankle jerks were 2+ and 
symmetrical and equal bilaterally.  No diagnosis was given 
indicating any significant neurological impairment 
attributable to the veteran's low back disability.  

Regarding any abnormal spinal contour, a March 2007 VA 
primary care note reports mild scoliosis but no muscle spasm 
(and no neurological deficit), and the veteran's chiropractor 
reports that X-rays show a hyperlordotic curve.  Radiologists 
have interpreted the veteran's X-rays as showing a normal 
lumbosacral spine.  

Given the conflicting evidence, the veteran should be 
scheduled for another VA examination to detail his current 
level of disability and reconcile the contradicting evidence.  
Further instructions to the examiner are detailed below.  The 
examiner is asked to review the veteran's entire claims file, 
paying particular attention to the VA examination reports 
from August 2005 and October 2007, the private treatment note 
from April 2006, and the chiropractor's notes from September 
2006 and August 2007.

Turning to another matter, as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  During the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims held that, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), provide at least 
general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran has not received proper notification as required 
by Vazquez-Flores to include notification that he can submit 
or ask the Secretary to obtain evidence the effect that any 
worsening of his condition has had on his employment and 
daily life and general notification of what the evidence is 
required to show to substantiate a higher rating.  In this 
case, the veteran's low back disability is evaluated under 
Diagnostic Code (DC) 5242 (degenerative arthritis of the 
spine).  See 38 C.F.R. § 4.71a, DC 5242 (2007).  According to 
the General Rating Formula for Diseases and Injuries of the 
Spine, in relevant parts, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
The veteran should be sent a letter that provides him with 
proper notice as is required by the VCAA and particularly 
Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a letter in 
connection with the veteran's claim for an 
increased rating for his low back 
disability, which should include the 
following: (i) notify the claimant that to 
substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (ii) provide the provisions of DCs 
5235 to 5243; (iii) notify the claimant 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(iv) provide examples of the types of 
medical and lay evidence that the claimant 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

Sufficient time should be allowed for 
response. 

2.  Then, the veteran should be scheduled 
for an appropriate VA examination to 
determine the current level of severity of 
his service-connected low back disability.  
The claims folder should be made available 
to the examiner for review prior to the 
examination.  The examiner is asked to 
review the veteran's entire claims file, 
paying particular attention to the VA 
examination reports from August 2005 and 
October 2007, the private treatment note 
from April 2006, and the chiropractor's 
notes from September 2006 and August 2007.  
All pertinent tests should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner is requested to comment 
specifically on the following: 

(a)	The correct diagnosis or diagnoses 
for the veteran's low back disability 
including whether the veteran has 
degenerative joint disease and/or 
degenerative disc disease;
(b)	The ranges of motion relevant to 
the veteran's thoracolumbar spine.  If 
the spine is painful on motion, state 
at what point in the range of motion 
pain begins and ends.  Describe 
presence or absence of: pain (including 
pain on repeated use); fatigue; 
weakness; lack of endurance; and 
incoordination.  Describe objective 
evidence of painful motion, spasm, 
weakness, tenderness, etc.; 
(c)	The existence of scoliosis or an 
abnormal spinal contour; and if such a 
condition is present, whether it is the 
result of muscle spasm or guarding;
(d)	The existence of any significant 
neurological deficit as a result of the 
veteran's service-connected low back 
disability;
(e)	The veteran's level of cooperation 
with the examiner;
(f)	Whether the available medical 
records show that forward flexion of 
the veteran's thoracolumbar spine was 
limited to 60 degrees or less for any 
length of time since June 2005, other 
than during an exacerbation or flare 
up; and if so, for what specific 
period(s);
(g)	Whether the available medical 
records show that forward flexion of 
the veteran's thoracolumbar spine was 
limited to 30 degrees or less for any 
length of time since June 2005, other 
than during an exacerbation or flare 
up; and if so, for what specific 
period(s).

The examiner is asked to reconcile his 
findings with those listed above, as 
necessary. 

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

